Exhibit 10.8




CDK Global, Inc.
Retirement and Savings Restoration Plan (RSRP)
(Effective November 6, 2018)








--------------------------------------------------------------------------------






Contents



--------------------------------------------------------------------------------

Article 1. General Information    1
1.1 Purpose of the Plan
1

1.2 Legal Status
1

1.3 Effective Date
1

Article 2. Definitions    1
2.1 Definitions
1

2.2 Construction
5

Article 3. Participation    5
3.1 Eligibility
5

Article 4. Contributions    5
4.1 Contribution Amount
5

4.2 Contribution Timing
7

Article 5. Accounts    7
5.1 Establishment of Accounts
7

5.2 Earnings
7

Article 6. Vesting    7
6.1 Vesting
7

6.2 Forfeitures
8

Article 7. Distributions    8
7.1 Elections
8

7.2 Change to Form of Payment
9

7.3 Separation From Service
9

7.4 Death
9



i    

--------------------------------------------------------------------------------





Article 8. Administration    10
8.1 Committee
10

8.2 Committee Action
10

8.3 Powers of the Committee
10

8.4 Construction and Interpretation
11

8.5 Compensation and Expenses
11

Article 9. Amendment    11
9.1 Amendment to the Plan
11

9.2 Continuation of the Plan
11

Article 10. Claims Procedure    11
10.1 Initial Claim
11

10.2 Claim Decision
11

10.3 Appeal Process
11

Article 11. Miscellaneous Provisions    12
11.1 Unsecured General Creditor
12

11.2 No Employment Rights
13

11.3 Tax Withholding
13

11.4 Non-alienation of Benefits
13

11.5 Severability
13

11.6 Section 409A
13

11.7 Controlling Law
14





ii    

--------------------------------------------------------------------------------






Article 1. General Information
1.1     Purpose of the Plan
CDK Global, Inc. (the “Company”) establishes this CDK Global, Inc. Retirement
and Savings Restoration Plan (the “Plan”) to attract and retain key letter-grade
executive employees by restoring Qualified Plan retirement benefits that are
unable to be provided due to Code limits on compensation and benefit amounts
payable under tax-qualified retirement plans.
1.2     Legal Status
(a)
The Plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management and highly compensated
employees.

(b)
The Plan is intended to meet the exemptions provided in Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA as well as the requirements of Department of
Labor Regulation Section 2520.104-23. The Plan shall be administered and
interpreted so as to meet the requirements of these exemptions and the
regulation.

(c)
The Plan is subject to the provisions of Code Section 409A. The Plan shall be
administered and interpreted so as to meet the requirements of Code Section
409A.

1.3     Effective Date
This Amended and Restated Plan is effective as of November 6, 2018.
Article 2.     Definitions
2.1     Definitions
Whenever used in the Plan, the following terms have the meanings set forth below
unless otherwise expressly provided. References to specific Code provisions
include any final regulations, Revenue Rulings, and guidance of general
applicability thereunder.
(a)
“Account” means the recordkeeping account maintained by the Company on behalf of
a Participant that reflects the amount credited to the Participant under the
terms of the Plan, including all Company Contributions and any earnings, gains
or losses credited with respect to such amounts.



1    

--------------------------------------------------------------------------------





(b)
“Beneficiary” means the individual, trust, or estate designated by a Participant
to receive Plan benefits in the event of the Participant’s death.

(c)
“Benefits Committee” means the CDK Global, Inc. Benefits Committee established
by the Compensation Committee.

(d)
“Board of Directors” means the Board of Directors of the Company.

(e)
“Cause” means, (i) the Company or an affiliate having “cause” to terminate a
Participant’s employment or service, as defined in any employment or consulting
agreement between the Participant and the Company or an affiliate in effect at
the time of such termination or (ii) in the absence of any such employment or
consulting agreement (or the absence of any definition of “Cause” contained
therein), (A) the good faith determination by the Committee that the Participant
has ceased to perform his or her duties to the Company or an affiliate (other
than as a result of his or her incapacity due to physical or mental illness or
injury), which failure amounts to an intentional and extended neglect of his or
her duties to such party, provided that no such failure shall constitute Cause
unless the Participant has been given notice of such failure and (if cure is
reasonably possible) has not cured such act or omission within 15 days following
receipt of such notice, (B) the Committee’s good faith determination that the
Participant has engaged or is about to engage in conduct injurious to the
Company or an affiliate, (C) the Participant having been convicted of, or plead
guilty or no contest to, a felony or any crime involving as a material element
fraud or dishonesty, or (D) the consistent failure of the Participant to follow
the lawful instructions of the Board of Directors or his or her direct
superiors, which failure amounts to an intentional and extended neglect of his
or her duties to the Company or an affiliate thereof. Any determination of
whether Cause exists shall be made by the Committee in its sole discretion.

(f)
“Code” means the Internal Revenue Code of 1986, as amended, or any other
provision of law of similar purpose as may at any time be substituted therefore.

(g)
“Committee” means a committee as the Compensation Committee may appoint to
administer the Plan or, if no such committee has been appointed by the
Compensation Committee, then it shall be the Compensation Committee. As of the
effective date of this Plan, the Committee shall be the Benefits Committee.

(h)
“Company” means CDK Global, Inc.



2    

--------------------------------------------------------------------------------





(i)
“Company Contributions” means contributions allocated to a Participant’s Account
pursuant to Article 4.

(j)
“Compensation” means ‘Compensation’ as defined from time to time in the
Qualified Plan.

(k)
“Compensation Committee” shall mean the Compensation Committee of the Board.

(l)
“Continuous Service” means an Employee’s uninterrupted period of common law,
full-time employment with the Company or any parent, subsidiary, or affiliate of
the Company (which shall also include, for Employees who are Participants as of
the Effective Date, any such uninterrupted period (through the Effective Date)
of common law, full-time employment with Automatic Data Processing, Inc. or any
subsidiary or affiliate thereof).

(m)
“Disability” means that an individual is determined to be totally disabled by
the Social Security Administration.

(n)
“Distribution Election” means the election made by a Participant, as described
in Article 7.1 as to the payment form for such Participant’s balance under the
Plan.

(o)
“Employee” means any individual employed on a full-time basis by the Company, or
any parent, subsidiary, or affiliate of the Company.

(p)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any other provision of law of similar purpose as may at any time be
substituted therefor.

(q)
“Investment Fund” means a fund selected by the Committee as described in Article
5.2 to determine earnings on Company Contributions.

(r)
“Participant” means any Employee who has begun participating in the Plan in
accordance with the requirements of Article 3.1 and who continues to be entitled
to accrue additional benefits under the Plan, or a former Employee who is no
longer entitled to accrue additional benefits but who is still entitled to
receive benefit payments under the Plan.

(s)
“Plan” means the CDK Global, Inc. Retirement and Savings Restoration Plan, as
set forth in this document and as hereafter amended from time to time.



3    

--------------------------------------------------------------------------------





(t)
“Plan Administrator” means, if applicable, any recordkeeper appointed by the
Committee to perform administrative and other functions associated with the
Plan..

(u)
“Plan Year” means the calendar year beginning January 1 and ending December 31.

(v)
“Qualified Plan” means the CDK Global, Inc. 401(k) Plan (as amended from time to
time) (and, solely with respect to and as provided in Article 4.1 with respect
to the determination of the Company Contribution for the Plan Year in which the
Effective Date occurs, the Automatic Data Processing, Inc. Retirement and
Savings Plan (as amended from time to time)).

(w)
“Retirement” means the date the Participant attains age sixty-five (65).

(x)
“Separation From Service” means when the Participant ceases to be employed by
the Company and all entities considered a single employer with the Company under
Code Sections 414(b) and (c) as a result of death, retirement, or other
termination of employment. For this purpose, an 80% or greater threshold will be
used in determining a controlled group of corporations within the meaning of
Code Section 414(b) and the trades and businesses that are under common control
within the meaning of Code Section 414(c).

Whether a Separation from Service occurs will be determined in accordance with
the rules under Code Section 409A. In general, a Participant’s employment will
be deemed terminated on the date as of which, in the Company’s and Participant’s
reasonable expectation, the Participant’s level of bona fide services for the
Company decreases to 20% or less of his or her average level of bona fide
services over the immediately-preceding 36-month period (or the full period of
services if the Participant has been providing services to the Company for fewer
than 36 months) and a Participant’s employment will be deemed not to have
terminated as long as the Participant’s level of bona fide services exceeds the
20% threshold.
A Participant’s employment will be treated as continuing while he or she is on
military leave, sick leave, disability leave, or other bona fide leave of
absence if the period of the leave does not exceed six months or, if longer, for
as long as the Participant has a statutory or contractual right to reemployment
with the Company. If the period of leave exceeds six months, and the Participant
does not have a statutory or contractual right to reemployment, the
Participant’s


4    

--------------------------------------------------------------------------------





employment will be deemed to terminate on the first day immediately following
the six-month period.
2.2     Construction
Terms capitalized in the Plan shall have the meaning set forth in Article 2.1
above or as specified elsewhere in the Plan. Except where otherwise indicated by
the context, any masculine or feminine terminology shall also include the
opposite gender, and the definition of any term in the singular or plural shall
also include the opposite number. The headings of this Plan are inserted for
convenience of reference only, and they are not to be used in the construction
of the Plan.
Article 3.     Participation
3.1     Eligibility
With respect to a given Plan Year, Employees who reach an executive letter grade
position (including those in such a position on the Effective Date) will be
eligible to participate in the Plan.


Notwithstanding the foregoing, the Committee (subject to approval by the
Compensation Committee) reserves the right in its sole discretion to determine
that any Employee is not eligible to participate in the Plan. In addition, the
Committee (subject to approval by the Compensation Committee) reserves the right
in its sole discretion to, from time to time, modify the above eligibility
requirements and make such additional or other requirements for eligibility as
the Committee may determine.


An Employee’s participation in the Plan shall commence on the first of the month
coincident with or next following such Employee’s becoming eligible for
participation in the Plan as set forth above (which, for the avoidance of doubt,
shall be the Effective Date for those Employees so eligible on the Effective
Date).


Article 4.     Contributions
4.1     Contribution Amount
Starting with the later of the Plan Year in which a Participant joins the Plan
and the Plan Year in which a Participant first becomes eligible for employer
contributions pursuant to the terms of the Qualified Plan, and for each Plan
Year thereafter throughout which the Participant remains actively employed by
the Company, the Company will credit to the Participant’s Account the amount in
(a) below less the amount in (b) below:


(a)
The maximum potential employer contributions that could have been made on behalf
of such Participant to the Qualified Plan for such Plan Year (excluding



5    

--------------------------------------------------------------------------------





amounts credited as earnings and/or interest), determined without regard to
compensation and/or benefit limits under Sections 401(a)(17) and 415 of the
Code, assuming for such purpose that the Participant had elected and made the
maximum contributions to such Qualified Plans for such Plan Year.
(b)
The maximum potential employer contributions that could have been made on behalf
of such Participant to the Qualified Plan for such Plan Year (excluding amounts
credited as earnings and/or interest).

For the Plan Year in which a Participant joins the Plan, or if later, the Plan
Year in which a Participant first becomes eligible for employer contributions
pursuant to the terms of the Qualified Plan: (i) the Participant’s Compensation
that is to be taken into account for the purpose of calculating his or her
Company Contribution shall be the Compensation payable during the entire Plan
Year (including any Compensation earned during any applicable period of
Continuous Service with Automatic Data Processing, Inc. or a subsidiary or
affiliate thereof); (ii) the employer contributions to the Qualified Plan as
defined in (b) above shall be the maximum contributions that could have been
made during the entire Plan Year based on the Compensation payable during the
entire Plan Year (including any Compensation earned during any applicable period
of Continuous Service with Automatic Data Processing, Inc. or a subsidiary or
affiliate thereof); and (iii) the Company Contribution for such Plan Year
determined in accordance with the foregoing shall then be prorated to reflect
the portion of the Plan Year beginning with the date the Employee becomes a
Participant in this Plan and ending with the last day of such Plan Year (so
that, for example, if an Employee who is eligible for employer contributions
pursuant to the terms of the Qualified Plan becomes a Participant on October 1,
the proration factor would be 3/12). For the sake of clarity, it is intended
that the Company Contribution (in respect of an Employee who is a Participant on
the Effective Date) for the Plan Year in which the Effective Date occurs be
determined by taking into account the sum of the Compensation of such Employee
with respect to his Continuous Service with Automatic Data Processing, Inc. or a
subsidiary or affiliate thereof for the portion of such Plan Year prior to the
Effective Date plus the Compensation of such Employee with respect to his
Continuous Service with the Company or a subsidiary or affiliate thereof for the
portion of such Plan Year on and after the Effective Date, and assuming that he
had been a Participant in the Qualified Plan for the entire Plan Year (and that
the Qualified Plan had been effect retroactively to January 1 of such Plan
Year). For the avoidance of doubt, no amounts shall be credited to a
Participant’s Account under this Plan in respect of any Plan Year ending before
the first date on which such Participant first becomes eligible for employer
contributions pursuant to the terms of the Qualified Plan.


6    

--------------------------------------------------------------------------------





For the Plan Year in which a Participant incurs a Separation From Service, a
Participant will not receive a Company Contribution under this Plan.
4.2     Contribution Timing
Company Contributions will be credited to a Participant’s Account as soon as
practicable following the end of the applicable Plan Year.


Article 5.     Accounts
5.1     Establishment of Accounts
The Committee will establish a bookkeeping account for each Participant to which
the Company Contributions described in Article 4 will be credited. An Account
shall be maintained for each Participant until full payment of the balance
credited to the Account has been made under Article 7.


5.2     Earnings
Unless the Participant directs otherwise pursuant to the terms of this Article
5, his or her Account shall be notionally invested in an Investment Fund
selected by the Committee. The Committee may, in its discretion, offer a choice
of Investment Funds in which amounts credited to the Account may be notionally
invested at the direction of the Participant. This choice grants Participants no
real or beneficial interest in any specific fund or property, or the ability to
affect the actual investments the Company may or may not make to cover its
obligations under the Plan.


There is no obligation on the part of the Company, or anyone else, to segregate
or otherwise set aside amounts notionally credited to any Account, and any
actual investments intended to cover the obligations hereunder shall be made by
the Company at its discretion, and may or may not bear a resemblance to the
Participants’ investment choices. The Committee shall also establish a default
Investment Fund in which an Account will be notionally invested if the
Participant fails to make an investment election. In lieu of offering the
Investment Funds, the Committee may notionally credit Accounts with interest, at
a rate determined by the Committee. The Investment Funds (and the interest
crediting rate, as applicable) may be added to, decreased or changed at any time
and for any reason at the sole discretion of the Committee.


Article 6.     Vesting
6.1     Vesting
A Participant’s Account (inclusive of all Company Contributions and any income,
gains, or losses thereon) will be 100% vested upon the earliest of the following
events, provided the Participant is an active Employee on the date of such
event:


7    

--------------------------------------------------------------------------------







(a)
three years of Continuous Service with the Company from date of hire

(b)
Participant’s death

(c)
Participant’s Disability

(d)
Participant’s Retirement



6.2     Forfeitures
Notwithstanding Article 6.1, a Participant shall forfeit his or her Account,
without regard to whether such amounts are vested or unvested in the event:


(a)
The Participant’s employment is terminated for Cause; or.

(b)
While employed or within one year after Separation From Service, the Participant
violates the non-competition provisions of any agreement he or she has entered
into with the Company.



Article 7.     Distributions
7.1     Elections
Each Participant shall have the opportunity, at any time during the first 30
days of participation in the Plan, to elect to receive his or her vested Account
commencing upon the one-year anniversary of the Participant’s Separation From
Service in one of the payment form options specified in this Article 7.1
(Distribution Election). Participants may elect to receive distributions in one
of the following forms:


(a)
Lump sum

(b)
5, 10, or 15 annual installments with each installment equal to the
Participant’s vested Account balance (as of the date of determination set forth
in Article 7.3) divided by the number of remaining installments.

Notwithstanding any election under clause (b) above or Article 7.2 below, if a
Participant Separates From Service with a vested Account balance of less than
$50,000 or Separates From Service prior to age 55, the Participant will receive
the entire vested balance in a single lump sum as soon as practicable after the
one-year anniversary of the Participant’s Separation from Service, but no later
than 90 days after such date.


If a Participant fails to make an election during the first 30 days of
participation, he or she will be treated as if he or she elected a lump sum form
of payment.


8    

--------------------------------------------------------------------------------







7.2     Change to Form of Payment
An active Participant who has not previously Separated From Service may make a
one-time election to change the form of payment if both of the following
conditions are met:


(a)
The election is made at least 12 months prior to the date on which payments
under the original Distribution Election were scheduled to begin.

(b)
The election delays the payment for at least 5 years from the date on which
payments under the original Distribution Election were scheduled to begin.



7.3     Separation From Service
For a Participant who Separates From Service for a reason other than death, the
Participant’s vested Account will be distributed in accordance with the form of
payment elected by the Participant pursuant to Article 7.1, or if applicable,
Article 7.2.


(a)
If the Participant has elected (or is deemed to have elected) a lump sum, the
value thereof shall be determined as of the one-year anniversary of the
Participant’s Separation from Service or, if applicable, as of the payment
commencement date elected by the Participant pursuant to Article 7.2, and the
distribution thereof shall be made, or commence, as applicable, as soon as
administratively possible (and in no event later than 90 days) thereafter.

(b)
If the Participant has elected installments, (i) the first installment shall be
valued as of the one-year anniversary of the Participant’s Separation from
Service or, if applicable, as of the payment commencement date elected by the
Participant pursuant to Article 7.2 (the “First Installment Date”), and the
distribution thereof shall be made as soon as administratively possible (and in
no event later than 90 days) thereafter, and (ii) each subsequent installment
shall be valued as of the each subsequent anniversary of the First Installment
Date, and each distribution thereof shall be made as soon as administratively
possible (and in no event later than 90 days) thereafter. For the avoidance of
doubt, under no circumstances shall two installments be paid in a single
calendar year.


7.4     Death
If a Participant terminates employment due to death, the value of the
Participant’s Account as of the date of death shall be distributed to the
Participant’s Beneficiary in a


9    

--------------------------------------------------------------------------------





lump sum as soon as practicable following the Participant’s death, but no later
than 90 days following the Participant’s death.


If a Participant dies following Separation From Service, but before having
received all payments under the Plan, the remaining payments (valued as of the
date of death) shall be paid in a single lump sum to the Beneficiary as soon as
practicable but no later than 90 days after death.




Article 8.     Administration
8.1     Committee
A Committee shall be appointed by, and serve at the pleasure of, the
Compensation Committee. The number of members comprising the Committee shall be
determined by the Compensation Committee, which may from time to time vary the
number of members. A member of the Committee may resign by delivering a written
notice of resignation to the Compensation Committee. The Compensation Committee
or the Board of Directors may remove any member, with or without cause, by
delivering a copy of its resolution of removal to such member.


8.2     Committee Action
The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by a majority of members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant. Any member of the Committee may execute any
certificate or other written direction on behalf of the Committee.
8.3     Powers of the Committee
The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not limited to, the following:

(a)    to select the Investment Funds;
(b)    to construe and interpret the terms and provisions of this Plan;


10    

--------------------------------------------------------------------------------





(c)    to compute and certify to the amount and kind of benefits payable to
Participants and their beneficiaries;
(d)    to maintain all records that may be necessary for the administration of
the Plan;
(e)    to provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, beneficiaries or
governmental agencies as shall be required by law;
(f)    to make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
(g)    to appoint a Plan Administrator, or any other agents, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Committee may from time to time prescribe; and
(h)    to take all actions necessary for the administration of the Plan.
8.4     Construction and Interpretation
The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary.


8.5     Compensation and Expenses
The members of the Committee shall serve without compensation for their services
hereunder. The Committee is authorized at the expense of the Company to employ
such legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.




Article 9.     Amendment
9.1     Amendment to the Plan
The Committee (subject to approval by the Compensation Committee) reserves the
right in its sole discretion at any time and for any reason to amend the Plan in
any manner that it deems fit, provided that no amendment shall operate to reduce
the balance of any Participant’s Account as of the later of the adoption date or
effective date of the amendment.


11    

--------------------------------------------------------------------------------







9.2     Continuation of the Plan
The Company intends to maintain the Plan indefinitely, but the Company reserves
the right in its sole discretion at any time and for any reason to discontinue
the Plan either in whole or in part.




Article 10.     Claims Procedure
10.1     Initial Claim
A Participant or Beneficiary (hereinafter referred to as Claimant) who believes
that a benefit is due under the Plan may file a written claim with the
Committee.


10.2     Claim Decision
The Committee shall provide written notice of its decision to the Claimant
within 90 days after the initial claim was filed. If more than 90 days are
necessary for the Committee to deliver a reply, the Committee will notify the
Claimant in writing during the initial 90 day period indicating the special
circumstances requiring the extension and the date by which the Committee
expects to reply to the claim.


If a claim for benefits is denied in whole or in part, the written notice shall
include the following:


(a)
specific reason for the denial;

(b)
specific references to pertinent Plan provisions on which the denial is based;

(c)
if applicable, a description of any additional material or information necessary
for the Claimant to provide in order to perfect the claim and an explanation as
to why such material or such information is necessary; and

(d)
steps for Claimant to submit his or her clam for further review.



10.3     Appeal Process
Any Claimant whose claim has been denied in whole or in part may request a
review of the decision by the Committee within 60 days of receiving the written
notice of the denial of benefits. In connection with any such review, the
Claimant or the Claimant’s duly authorized representative shall be provided,
upon request, reasonable access to pertinent documents used by the Committee to
deny the claim.
 


12    

--------------------------------------------------------------------------------





The Committee or its delegate shall provide written notice of its decision upon
review to the Claimant within 60 days after the request for review was filed,
unless special circumstances require an extension in which case a decision shall
be rendered as soon as possible, but not later than 120 days after receipt of
the request for review. If more than 60 days are necessary for the Committee to
deliver a reply, the Committee will notify the Claimant in writing during the
initial 60 day period. The decision shall include specific reasons and
references to the provisions of the Plan on which the decision is based. The
notice shall state that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits. The notice shall describe
any voluntary appeal procedures offered by the Plan and the appellant’s right to
obtain the information about such procedures. The notice shall also include a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.


10.4     Exhaustion of Remedies
No legal or equitable action for benefits under the Plan shall be brought unless
and until the claimant has exhausted the remedies under the Plan’s claims
procedures by submitting a written claim for benefits in accordance with Section
10.1, receiving notification that the claim is denied in accordance with Section
10.2, filing a written request for a review of the claim in accordance with
Section 10.3, and receiving written notification that the Committee has affirmed
the final denial of the appeal in accordance with Section 10.3. Notwithstanding
the foregoing, no legal or equitable action shall be brought by a Claimant
unless such action is brought within one year of the date the Claimant filed the
claim or, if later, the date the Claimant receives the Committee’s denial of the
Claimant’s appeal.


Article 11.     Miscellaneous Provisions
11.1     Unsecured General Creditor
Participants and Beneficiaries shall not have any interest in any property or
assets of the Company on account of participation in the Plan, and no other
rights against the Company, except as a general unsecured creditor. Any rabbi
trust or other arrangement that may (but need not) be established by the Company
to facilitate the administration of the Plan shall not change the nature of the
obligations of the Company nor the rights of the Participants and Beneficiaries
as provided in this Plan.




13    

--------------------------------------------------------------------------------





11.2     No Employment Rights
The Plan does not constitute a contract of continuing employment or in any
manner obligate the Company to continue service of Participant, or obligate a
Participant to continue in the service of the Company or limit the Company’s
right to discharge any Employee with or without Cause.


11.3     Tax Withholding
The Company shall have the right to withhold any federal, state, local or any
other governmental income tax, payroll or employment tax (including FICA
obligations for both Social Security and Medicare), excise tax, or any other tax
or assessment owed with respect to Company Contributions, and earnings thereon,
and any distributions made hereunder.


11.4     Non-alienation of Benefits
The interest of a Participant or Beneficiary in his or her Plan benefits is not
subject to the claims of the Participant’s or Beneficiary’s creditors and may
not be voluntarily or involuntarily sold, transferred, pledged, alienated,
assigned, anticipated, or encumbered. Any attempt by a Participant or
Beneficiary to do so will be null and void. Notwithstanding the foregoing, a
Participant’s interest in his or her Plan benefits may be transferred by the
Participant pursuant to a domestic relations order that constitutes a “qualified
domestic relations order” as defined by Section 414(p) of the Code.


11.5     Severability
If a provision of the Plan shall be held illegal or invalid or shall cause
detrimental tax treatment to a Participant or Beneficiary, the illegality,
invalidity or detriment shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal, invalid, or
detrimental provision had not been included in the Plan.


11.6     Section 409A
Notwithstanding any provision of the Plan to the contrary, it is intended that
the provisions of the Plan shall comply with Section 409A of the Code, and all
provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If the Committee determines that any amounts payable hereunder may be
taxable to a Participant under Section 409A, the Company may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and/or (ii) take such other actions as the Committee
determines necessary or appropriate to avoid or limit the imposition of an
additional tax under Section 409A. Each Participant is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed


14    

--------------------------------------------------------------------------------





on or in respect of such Participant in connection with this Plan or any other
plan maintained by the Company (including any taxes and penalties under Section
409A of the Code), and neither the Company nor any subsidiary or affiliate shall
have any obligation to indemnify or otherwise hold such Participant or any
Beneficiary harmless from any or all such taxes or penalties.


11.7     Controlling Law
To the extent not superseded by the laws of the United States, this Plan shall
be governed and construed in accordance with the laws of the State of Delaware,
without regard to such state’s choice of law rules.








15    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has duly executed this Plan document, effective
as of November 6, 2018, this 6th day of November, 2018.








CDK Global, Inc.


By: /s/ Lisa Chung


Title: Vice President, Total Rewards


Date: November 6, 2018






[Signature Page to Retirement and Savings Restoration Plan]    